DETAILED ACTION
Applicant’s preliminary amendment filed 4/20/2020 has been fully considered. 
Claims 1-16, 34-37, and 50-51 are pending and have been examined. Claims 17-33, 38-49, and 52-66 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 34-37, and 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the result", “the plurality”, “the respective wire”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3-4 recite the limitation "the second list".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the plurality”.  There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of such indefiniteness issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 34-35, 37, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov (20140105393), and further in view of Pinkas (20060245587).
Regarding claim 1, Kolesnikov teaches A first node for providing a function to a second node for evaluation, the first node being configured to (abstract, par.18-22): 
form a first plurality of garbled circuits for the function, each garbled circuit being formed from a circuit representing the function and a respective set of wire keys, the circuit comprising one or more logic operations, one or more input wires for inputting input data into the circuit and one or more output wires for outputting the result of the function, wherein each respective set of wire keys comprises a respective subset of wire keys for each input wire and each output wire, each subset of wire keys comprising a plurality of wire keys, each wire key in the plurality being associated with a possible value for the respective wire (par.28-30).
Kolesnikov does not expressly disclose, however, Pinkas teaches publish a first list of the first plurality of garbled circuits for the function for access by a plurality of second nodes (par.26-33, 65-83, 139-144).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Kolesnikov to use a list as taught by Pinkas.
One of ordinary skill in the art would have been motivated to perform such a modification to manage the exchanged encrypted circuits (Pinkas, par.20-40, 60-80, 120-145).
Regarding claims 34 and 50, Kolesnikov teaches A second node for evaluating a function using a input data of the second node, the second node being configured to: / A method of operating a second node to evaluate a function using a input data of the second node, the method comprising (abstract, par.18-22): 
receive a first list of a first plurality of garbled circuits for the function from a first node, wherein each garbled circuit is formed from a circuit comprising one or more logic operations representing the function and a respective set of wire keys, the circuit having one or more input wires for inputting a input data into the circuit and one or more output wires for outputting the result of the function, each respective set of wire keys comprising a respective subset of wire keys for each input wire and each output wire, each subset of wire keys comprising a plurality of wire keys, each wire key in the plurality being associated with a possible value for the respective wire (par.28-30).
Kolesnikov does not expressly disclose, however, Pinkas teaches receive a second list indicating which one or ones of the first plurality of garbled circuits for the function have been evaluated; obtain one or more of the garbled circuits that are in the first list but not in the received second list from the first node; and evaluate the obtained one or more garbled circuits using the input data of the second node to determine the output of the function (par.26-33, 65-83, 139-144).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Kolesnikov to use a list as taught by Pinkas.
One of ordinary skill in the art would have been motivated to perform such a modification to manage the exchanged encrypted circuits (Pinkas, par.20-40, 60-80, 120-145).
Regarding claim 2, Kolesnikov/Pinkas teaches wherein the first node is further configured to: form a second list indicating which one or ones of the first plurality of garbled circuits for the function have been evaluated by one or more of the second nodes (Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 3, Kolesnikov/Pinkas teaches wherein the first node is further configured to: publish the second list indicating which one or ones of the first plurality of garbled circuits for the function have been evaluated for access by the plurality of second nodes (Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 4, Kolesnikov/Pinkas teaches wherein the first node is further configured to: update the second list indicating which one or ones of the first plurality of garbled circuits for the function have been evaluated following an evaluation of one or more of the garbled circuits in the first plurality (Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 5, Kolesnikov/Pinkas teaches wherein the first node is further configured to: receive an indication of one or more garbled circuits that are to be evaluated by a second node; and send one or more wire keys from the respective set of wire keys for each of the one or more garbled circuits that are to be evaluated to the second node using oblivious transfer (Kolesnikov, par.5-7, 18-23, Pinkas, par.28-33, 52-60).
Regarding claim 6, Kolesnikov/Pinkas teaches wherein the first node is further configured to: form a second plurality of garbled circuits for the function, each garbled circuit being formed from a circuit and a respective set of wire keys, the circuit comprising one or more logic operations, one or more input wires for inputting input data into the circuit and one or more output wires for outputting the result of the function, wherein each respective set of wire keys comprises a respective subset of wire keys for each input wire and each output wire, each subset of wire keys comprising a plurality of wire keys, each wire key in the plurality being associated with a possible value for the respective wire; and publish a third list of the second plurality of garbled circuits for the function for access by the plurality of second nodes (Kolesnikov, par.28-31, Pinkas, par.28-33, 52-60).
Regarding claim 7, Kolesnikov/Pinkas teaches wherein the first node is configured to form the second plurality of garbled circuits if at least a threshold number of garbled circuits in the first plurality of garbled circuits have been evaluated (Kolesnikov, par.28-31, Pinkas, par.28-33, 52-60).
Regarding claim 8, Kolesnikov/Pinkas teaches wherein the first node is configured to form the second plurality of garbled circuits on expiry of a time period from the forming of the first plurality of garbled circuits (Kolesnikov, par.28-31, Pinkas, par.23-34).
Regarding claim 9, Kolesnikov/Pinkas teaches wherein the first node is configured to include one or more of the garbled circuits from the first plurality of garbled circuits that have not been evaluated in the second plurality of garbled circuits (Kolesnikov, par.28-31).
Regarding claim 10, Kolesnikov/Pinkas teaches wherein the first node is configured to publish the third list of the second plurality of garbled circuits for the function for access by the plurality of second nodes in addition to publishing the first list of the first plurality of garbled circuits for access by the plurality of second nodes (Kolesnikov, par.28-31).
Regarding claim 11, Kolesnikov/Pinkas teaches wherein the first node is further configured to publish a commitment, a cryptographic hash or a digital signature for each wire key for each input wire for access by the plurality of second nodes (Kolesnikov, par.28-31, Pinkas, abstract, par.88-93, 102-116).
Regarding claim 12, Kolesnikov/Pinkas teaches wherein the first node is further configured to: send one or both of an indication of the number of garbled circuits in the first plurality and an indication of a threshold number of garbled circuits in the first plurality that can be evaluated to at least one second node (Kolesnikov, par.28-31, Pinkas, par.28-33, 52-60).
Regarding claim 13, Kolesnikov/Pinkas teaches wherein the first node is further configured to: sign a top node of a hash tree, wherein each leaf node of the hash tree is a hash of a respective garbled circuit in the first plurality; and publish the signed indication(s) and signed top node for access by the plurality of second nodes (Kolesnikov, par.28-31, Pinkas, abstract, par.88-93, 102-116).
Regarding claim 14, Kolesnikov/Pinkas teaches wherein each garbled circuit is formed from a respective circuit representing the function (Kolesnikov, par.28-31).
Regarding claim 15, Kolesnikov/Pinkas teaches wherein each garbled circuit is formed from a first circuit representing the function (Kolesnikov, par.28-31).
Regarding claim 16, Kolesnikov/Pinkas teaches wherein two or more of the plurality of garbled circuits are formed from a first circuit representing the function, and one or more other garbled circuits in the plurality of garbled circuits is formed from a second circuit representing the function (Kolesnikov, par.28-31).
Regarding claim 35, Kolesnikov/Pinkas teaches wherein the second node is further configured to: receive an updated second list indicating which one or ones of the first plurality of garbled circuits for the function have been evaluated following an evaluation of one or more of the garbled circuits in the first plurality (Kolesnikov, par.28-31, Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 37, Kolesnikov/Pinkas teaches wherein the second node is further configured to: send an indication of one or more garbled circuits that are to be evaluated by the second node to the first node; and receive one or more wire keys from the respective set of wire keys for each of the one or more garbled circuits that are to be evaluated from the first node using oblivious transfer (Kolesnikov, par.28-31, Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 51, Kolesnikov/Pinkas teaches wherein the method further comprises the step of: receiving an updated second list indicating which one or ones of the first plurality of garbled circuits for the function have been evaluated following an evaluation of one or more of the garbled circuits in the first plurality (Kolesnikov, par.28-31, Pinkas, par.26-33, 65-83, 139-144).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov/Pinkas, and further in view of Rindal (20170359321).
Regarding claim 36, Kolesnikov/Pinkas does not expressly disclose, however, Rindal teaches wherein the second node is further configured to: randomly select the one or more of the garbled circuits for evaluation (par.67-78).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Kolesnikov/Pinkas to randomly select a circuit for evaluation as taught by Rindal.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect against malicious evaluators (Rindal, par. 57-59, 65-75).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennedy (20160196436), Mohassel (20200259651), Nikolaenko (20150381349), Chabanne (20180019997) similarly teach garbled circuit evaluation and multiple iterations of evaluations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419